Benton, J.,
dissenting.
I would remand this appeal to the commission for a determination whether Dr. Evan Leslie’s report of January 28, 1987, was timely filed and made a part of the record of this case and, if so, for reconsideration of the decision based upon the additional findings.
The deputy commissioner who conducted the evidentiary hearing in this case stated:
There was also evidence the claimant had seen another doctor, Dr. Evans. Dr. Evans’ reports, if any were not part of the record at the time of the hearing.3
*182It does not appear that the employer challenged the deputy commissioner’s finding in its appeal to the full commission. In any event, the commission’s opinion does not address the medical evidence contained in Dr. Evan Leslie’s report, nor does it address the question whether the report was a part of the record.
However, without any discussion concerning the deputy commissioner’s finding, the employer has argued the effect of Dr. Evan Leslie’s report before this Court. On the other hand, the claimant asserts on brief that “[t]here is no evidence of any examination by a Dr. Leslie in the record of the evidentiary hearing.”
In Charcoal Hearth Restaurant v. Kandetzki, 1 Va. App. 327, 338 S.E.2d 352 (1986), this Court, quoting Rule 3 of the Rules of the Industrial Commission, held that “[t]he Commission erred in considering the report filed after the hearing of the case without insisting upon compliance with its own rule.” Id. at 329, 338 S.E.2d at 353. The commission has also consistently held that “[t]he time limit for filing additional evidence is . . . within the discretion of the hearing commissioner, and certain limitations must be applied if the work of the Commission is to be accomplished with the dispatch the parties have the right to expect.” Chabot v. Commonwealth of Virginia, 60 O.I.C. 85, 87-88 (1981); see also Montgomery v. Beck City Bakery, Inc., 45 O.I.C. 177 (1963).
With due respect to the majority’s conclusion that Dr. Leslie’s report was filed more than two weeks prior to the evidentiary hearing, I believe that the specific finding by the deputy commissioner that the report was not a part of the record and the absence of a discussion of the question by the commission dictate that we should remand this matter to the commission for consideration of the question whether Dr. Leslie’s report was a part of the record before it and for reconsideration of its decision based upon its finding.

 There is no evidence in the record concerning a Dr. Evans. It appears that the deputy commissioner misstated the name of Dr. Evan Lislie, who is referred to in Dr. Kelly • A. Fogle’s report dated March 20, 1987.